— Judgment unanimously reversed on the law, defendant’s guilty plea vacated and matter remitted to Monroe County Court for further proceedings, in accordance with the following memorandum: In support of his motion to withdraw his plea defendant submitted a psychiatrist’s report indicating that he had a lengthy history of mental illness. The court also was aware that, when the plea was entered, defendant was under medication for treatment of schizophrenia and had frequently suffered hallucinations and paranoid delusions. Under these circumstances the court should have permitted defendant to withdraw his plea (see, CPL 220.60 [3]; People v Bryant, 66 AD2d 786; People v Williams, 46 AD2d 727). (Appeal from judgment of Monroe County Court, Egan, J. — manslaughter, first degree.) Present —Dillon, P. J., Callahan, Denman, Green and Lawton, JJ.